In The

                                Court of Appeals

                    Ninth District of Texas at Beaumont

                               __________________

                               NO. 09-20-00299-CV
                               __________________

                        IN THE INTEREST OF E.M.R.

__________________________________________________________________

               On Appeal from the County Court at Law
                         Polk County, Texas
                      Trial Cause No. PC06827
__________________________________________________________________

                          MEMORANDUM OPINION

      Appellant C.B. (“Cindy”), appeals the trial court’s Order in a Suit to Modify

Parent-Child Relationship that, among other things, denied an Amended Petition for

Termination and Adoption asking the trial court to terminate the parental rights of

R.R. (“Robert”), the adjudicated father of six-year-old, E.R. (“Eric”), and also

seeking Eric’s adoption by Cindy’s spouse, D.B. (“David”).1 We affirm the trial

court’s judgment.




      1
        A parent of the child has standing to bring a suit for termination. Tex. Fam.
Code Ann. § 102.003(a)(1). A stepparent of the child has standing to file an original
suit for termination of the parent-child relationship joined with a petition for
                                    Background

      Eric was born on April 2, 2014, to Robert and Cindy. Months later, Robert

and Cindy’s relationship ended. In June of 2015, the trial court signed an order that

appointed Cindy and Robert joint managing conservators of Eric, designated Cindy

as the parent with the exclusive right to determine Eric’s residence, ordered Robert

to pay child support to Cindy, and established that Robert would have possession of

the child in accordance with the provisions of the Texas Standard Possession Order.

Cindy married David.

      On February 18, 2020, Cindy and David filed an Original Petition for

Termination and Adoption of Stepchild, and they subsequently filed an amended

petition. In their Amended Petition for Termination and Adoption of Stepchild, they

requested that the trial court terminate Robert’s parental rights, and they asked the

court to allow David to adopt Eric. The amended petition alleged that Robert

      …has, or will prior to the trial in this cause, -
      a. voluntarily left the child alone or in the possession of another
         without providing adequate support of the child and remained away
         for a period of at least six months;
      b. failed to support the child in accordance with his ability during a
         period of one year ending within six months of the date of the filing
         of this petition; and/or
      c. executed an unrevoked or irrevocable affidavit of relinquishment of
         parental rights as provided for by chapter 161 of the Texas Family
         Code.


adoption. Id. § 102.005(1). To protect the identities of the minor, we use pseudonyms
to refer to the children and their family members. See Tex. R. App. P. 9.8(b)(2).
                                           2
See Tex. Fam. Code Ann. § 161.001(b)(1)(C), (F), (K). The amended petition

alleged that termination of Robert’s parental rights and Eric’s adoption by David

was in Eric’s best interest. See id. § 161.001(b)(2). The amended petition sought, in

the alternative, that the trial court modify the earlier 2015 order (1) by reducing

Robert’s periods of possession and access to Eric and requiring that those periods be

supervised and (2) by increasing Robert’s child support obligation due to an increase

in his income and other changes of circumstances of the parties and the child. Cindy

and David also sought attorney’s fees, expenses, and costs through trial and appeal.

      Robert filed a pro se answer, generally denying the allegations in the petition,

and he appeared pro se at trial. After a bench trial, the trial court signed an Order in

Suit to Modify Parent-Child Relationship (1) denying the petition to terminate

Robert’s parental rights; (2) finding that the material allegations in the alternative

petition to modify were true and granting the requested modification by modifying

the terms of possession and access and increasing Robert’s child support obligation. 2

Upon Cindy’s request, the trial court filed Findings of Fact and Conclusions of Law.

The trial court’s findings of fact and conclusions of law included the following, in

relevant part:




      2
         Because Cindy’s arguments on appeal only concern the trial court’s denial
of the petition to terminate Robert’s parental rights, we include facts and evidence
related to the trial court’s modification only as necessary.
                                            3
      [] [Robert] paid to [Cindy] through the Attorney General child support
      as ordered when due from December 11, 2018 through a payment paid
      on August 20, 2019.
      [] There was no consecutive period of 12 months ending within 6
      months prior to the filing of the petition where [Robert] failed to
      support the child.
      [] [Robert] did not voluntarily leave the child alone or in the possession
      of another without providing adequate support of the child and remain
      away for a period of six months.
      ...
      [] [Robert] wishes to remain the father of the child.
      [] The positive effects of the termination of the father’s parental rights
      as opposed to the continuation of the child’s current circumstances,
      when considered in light of the “Holl[e]y factors,” was not sufficient to
      overcome the presumption that the preservation of the parent-child
      relationship is in the best interest of the child.
      [] [Robert] last visited with the child in November or December, 2017.
      [] Neither party has cooperated with the other party concerning the
      visitation of [Robert] with the child.
      ...
      [] No statutory ground for termination of the parent-child relationship
      was established by clear and convincing evidence.
      [] The evidence did not establish by clear and convincing evidence that
      it would be in the best interest of [Eric] to terminate the parental rights
      of [Robert].

The trial court denied Cindy’s motion for new trial, and Cindy appealed.

                                  Evidence at Trial

Robert’s Testimony

      Robert testified that his and Cindy’s relationship ended in 2015, a few months

after Eric’s birth. Robert agreed that a 2015 Polk County order named him and Cindy

both joint conservators of Eric; gave Cindy the right to determine Eric’s primary

residency; gave Robert standard possession visits the first, third, and fifth weekends

                                          4
of the month; and required Robert to pay $240 in child support a month and to

provide health insurance for Eric.

      Robert testified that at the time of the 2015 order he was at military basic

training at Fort Jackson and the military moved him a month later to Georgia.

According to Robert, he returned from deployment in November 2017 and then was

at Fort Hood until he moved to Lufkin almost three years before trial. When he got

out of the military, he worked at Tanner lumber company in Kountze from April to

July of 2018 making $10 an hour and then he worked at Fleetwood in Diboll from

July 2018 to July 2019 making $12 an hour. He testified that he could not remember

how many hours he worked a week at Tanner and that he worked forty to forty-five

hours a week at Fleetwood. Robert testified that he received his CDL and worked

for Mesa Innovations from August 2019 to November 2019 that paid an annual

salary of $35,000 to $40,000. He then worked for Atkinson Towing from November

2019 to May 2020, making $15 an hour and working forty to sixty hours a week. He

testified that at the time of trial he was working for Easley Crane Service for $18 an

hour and working forty to forty-five hours a week.

      Robert testified that from the time of the 2015 order until 2017, he saw Eric

about twenty times. According to Robert, since 2017 he had not seen Eric because

Cindy “made it hard” for Robert to see Eric and “would never follow through[]” on

their plans to meet up. Robert testified that Cindy moved, and he did not have her

                                          5
address. Robert admitted he did not make much effort to contact an attorney or Lone

Star Legal Aid in an effort to see his son because after his deployment he suffered

from PTSD and struggled to “reintegrate with society.”

      According to Robert, since the 2015 order he believed he was arrested once

for public intoxication but could not remember the date of the arrest. He testified

that he did not remember if he has ever smoked marijuana or used any substance that

has not been prescribed to him, and he did not remember showing up intoxicated to

one of his visits with Eric.

      Robert testified that he started providing insurance for Eric in July of 2020

but did not provide insurance for Eric before that. Robert acknowledged that he had

been behind on his child support payments at times, and that from May of 2018

through December of 2018 and August of 2019 through April 2020 he made no child

support payments. According to Robert, even though he was working, he could not

pay those payments because he had to provide for his other family. He testified that

for the approximate two-year time he did not pay for Eric’s insurance it was because

he could not afford it, and most of the companies he was working for did not provide

insurance. Robert testified that he was served the petition in this case in February of

2020, and he started making child support payments again in April of 2020 after a

letter from the attorney general was sent to Robert’s new job and the child support

was deducted automatically from Robert’s pay. In April of 2020, his income tax

                                          6
refund of $1063 also was applied to his child support arrears, as well as a $483

income tax stimulus payment in May of 2020. Exhibits documenting Robert’s child

support payments were admitted into evidence and Robert agreed that the records

were accurate.

      Robert testified that he had nothing negative to say about David as a father

and that he appreciated that David treated Eric well. According to Robert, he

believed Eric would recognize him if he walked into the room. Robert testified that

he had bought Christmas presents for Eric but never sent them because he tried to

call and meet up with Cindy, but she would not answer his calls. Robert testified he

or his extended family never sent Eric a birthday present because they did not know

where to send the presents. He acknowledged he knew where Cindy’s parents lived

but testified that he and Cindy’s father do not get along.

      Robert testified that he wanted to be a part of Eric’s life and he wanted Eric

to know who he is, but that Cindy had been “violating [Robert’s] court rights ever

since they were put in place -- especially after deployment.” According to Robert,

he is not a bad person, he served his country, and he should not have his parental

rights terminated because he did not pay child support or insurance for Eric for a

while when Robert was having financial problems.




                                          7
Cindy’s Testimony

      Cindy testified that Eric was born in 2014 when she and Eric were a couple,

and they broke up about five months later in September of 2014. According to Cindy,

Robert did not see Eric from September 2014 until June 2015, that Robert saw Eric

about five times sporadically from June 2015 to November of 2016, and then had

not seen him since. Cindy testified that the visits were “very last-minute[,]” Robert

would always be late and “[m]ost of these visits happened at 9:00, 10 o’clock at

night, with him one time being intoxicated and it -- him leaving 30 minutes later.”

Cindy testified that the visits were usually for only about thirty minutes but that one

of the visits was about a six-hour visit when they went to the zoo. Cindy testified

that law enforcement was called on one occasion when Robert vandalized David’s

property. According to Cindy, the last time Robert contacted her was in April of

2018, she filed suit in February of 2020, and since the suit had been filed, neither

Robert, nor any one on his behalf, had contacted her because Robert wanted to see

Eric. Cindy denied withholding Eric from Robert and denied that Robert had seen

Eric twenty times.

      Cindy testified that the last time she spoke to Robert, Eric was sick, and she

took Eric to the doctor and the doctor informed her that Eric no longer had insurance.

According to Cindy, she called Robert and he told her that he “wasn’t going to help

[her] anymore, because [she] was keeping [Eric] from him and not to call this

                                          8
number anymore, do not reach out anymore.” According to Cindy, termination of

Robert’s parental rights is in Eric’s best interest. Cindy testified that she and David

began dating in 2015, that Eric had known David for five years, David was the only

father figure that Eric has known, and Eric had called David “daddy” for about three

years. Cindy testified that Eric “110 percent would not know[]” Robert if he walked

into the room and that it would confuse and upset Eric if Robert was reintroduced

into his life.

David’s Testimony

       David testified that he wanted to adopt Eric because he needed “a father that

is there, and I do love him dearly.” Photographs of David spending time with Eric

were introduced into evidence. David testified that he considered Eric to be his own

son, loved him the same as his other child, and believed adopting Eric is in Eric’s

best interest. David testified that he had been around Eric almost daily for five years

and that Eric would not know Robert if he walked into the room.

Robert’s Mother’s Testimony

       Robert’s mother testified that after deployment Robert had difficulty

reintegrating into civilian life and his son’s life. Robert’s mother disagreed with

Cindy’s testimony that Robert had not seen Eric. From the phone calls she saw

Robert make, she believed that Robert had reached out to Eric multiple times. She

admitted that she could not remember the date of the last time she saw Robert try to

                                          9
call Cindy and try to see Eric but that it would not have been in 2020, 2019, or 2018.

According to Robert’s mother, to her knowledge Robert had not seen Eric since

Robert got out of the Army. She testified that Eric needed Robert in his life. She

testified that Robert also had one other biological child.

                       Standard of Review and Applicable Law

      A parent’s right to the “companionship, care, custody, and management” of

his or her children is a constitutional interest “far more precious than any property

right.” Santosky v. Kramer, 455 U.S. 745, 758-59 (1982); see In re M.S., 115 S.W.3d

534, 547 (Tex. 2003). “A termination decree is complete, final, irrevocable[,] and

divests for all time that natural right as well as all legal rights, privileges, duties[,]

and powers with respect to each other except for the child’s right to inherit.” Holick

v. Smith, 685 S.W.2d 18, 20 (Tex. 1985).

      The decision to terminate parental rights must be supported by clear and

convincing evidence. Tex. Fam. Code Ann. § 161.001(b). Under the Family Code,

“‘[c]lear and convincing evidence’ means the measure or degree of proof that will

produce in the mind of the trier of fact a firm belief or conviction as to the truth of

the allegations sought to be established.” Id. § 101.007; In re J.L., 163 S.W.3d 79,

84 (Tex. 2005). The movant must show that the parent committed one or more

predicate acts or omissions and that termination is in the child’s best interest. See

Tex. Fam. Code Ann. § 161.001(b); In re J.L., 163 S.W.3d at 84.

                                           10
      Cindy challenges the legal and factual sufficiency of the evidence supporting

the trial court’s decision not to terminate Robert’s parental rights. As the petitioner,

Cindy had the burden to prove one of the grounds for termination by clear and

convincing evidence. See Tex. Fam. Code Ann. § 161.001(b)(1). In reviewing the

challenge to the legal sufficiency of the evidence of the trial court’s denial of the

petition to terminate, we apply the as-a-matter-of-law standard of review. In re

A.L.D.H., 373 S.W.3d 187, 192 (Tex. App.—Amarillo 2012, pet. denied). This

means that Cindy must show that the evidence established, as a matter of law, all

vital facts supporting the issue. See id. In conducting a legal sufficiency review, we

must review the entire record in the light most favorable to the finding of the trier of

fact. In re J.F.C., 96 S.W.3d 256, 266 (Tex. 2002). In so doing, we assume the

factfinder resolved disputed facts in favor of its finding if a reasonable factfinder

could do so, and we disregard all evidence that a reasonable factfinder could have

disbelieved. In re J.O.A., 283 S.W.3d 336, 344-45 (Tex. 2009) (citing In re J.F.C.,

96 S.W.3d at 266). However, we do not disregard all evidence that does not support

the finding, as disregarding undisputed facts that do not support the finding could

skew the analysis. Id. (citing In re J.F.C., 96 S.W.3d at 266).

      When reviewing the factual sufficiency of the evidence, because we are faced

with the factfinder’s answer that a predicate statutory ground had not been met and

termination is not in the best interest of the child, we must review the evidence to

                                          11
ascertain if the evidence was of such a character that it had to produce in the mind

of the factfinder a firm belief or conviction that a statutory ground for termination

had been met and that termination was in the best interest of the child. See id. (citing

In re J.F.C., 96 S.W.3d at 267).

      Trial courts have wide latitude in determining a child’s best interest. See

Gillespie v. Gillespie, 644 S.W.2d 449, 451 (Tex. 1982). There is a strong

presumption that the best interest of a child is served by keeping the child with his

parent. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006); In re D.R.A., 374 S.W.3d 528,

533 (Tex. App.—Houston [14th Dist.] 2012, no pet.); see also Tex. Fam. Code Ann.

§ 153.131(b). The Texas Supreme Court has articulated factors that may be

considered when determining whether termination of parental rights is in the best

interest of the child, including: the desires of the child, the emotional and physical

needs of the child now and in the future, the emotional and physical danger to the

child now and in the future, the parental abilities of the individuals seeking custody,

the programs available to assist these individuals to promote the best interest of the

child, the plans for the child by these individuals or by the agency seeking custody,

the stability of the home or proposed placement, the acts or omissions of the parent

that may indicate that the existing parent-child relationship is not a proper one, and

any excuse for the acts or omissions of the parent. See Holley v. Adams, 544 S.W.2d

367, 371-72 (Tex. 1976) (setting forth the “Holley factors” and noting “[t]his listing

                                          12
is by no means exhaustive[]”). No specific Holley factor is controlling, and evidence

of one factor may be enough to support a finding that termination is in the child’s

best interest. See M.C. v. Tex. Dep’t of Family & Protective Servs., 300 S.W.3d 305,

311 (Tex. App.—El Paso 2009, pet. denied) (“Undisputed evidence of just one factor

may be sufficient to support a finding that termination is in the best interest of a

child.”) (citing In re C.H., 89 S.W.3d 17, 27 (Tex. 2002)); In re A.P., 184 S.W.3d

410, 414 (Tex. App.—Dallas 2006, no pet.). The best-interest determination may

rely on direct or circumstantial evidence, subjective factors, and the totality of the

evidence. In re N.R.T., 338 S.W.3d 667, 677 (Tex. App.—Amarillo 2011, no pet.).

                                  Statutory Ground

      In her first two issues, Cindy challenges the legal and factual sufficiency of

the evidence supporting the trial court’s finding that Robert did not voluntarily leave

the child with another without providing adequate support and remain away for at

least six months. See Tex. Fam. Code Ann. § 161.001(b)(1)(C). Cindy argues that

the uncontroverted evidence established each of the elements of section

161.001(b)(1)(C), the first predicate ground alleged in her petition. According to

Cindy, the evidence showed that Robert (1) paid no support and remained away from

September 2014 until June 2015; (2) paid no support and did not visit Eric from May

through December 2018; and (3) paid no support and did not contact Eric or Cindy

from August 2019 to April 2020.

                                          13
      As for the time of September 2014 until June 2015, the trial court heard

Robert’s testimony that during that time he was at military boot camp but heard no

evidence of the amount of support Robert provided. For the time period of May 2018

to December 2018 and August 2019 to April 2020, the trial court heard Robert testify

that although he did not pay child support during those periods, that from 2017 until

trial, Cindy made it difficult for him to see Eric, that she moved and he did not know

her address, and that she would not answer when he called or follow through on

plans they made for him to see Eric. The trial court heard Cindy’s testimony denying

that she ever withheld Eric from seeing Robert. The trial court could have believed

Eric and disbelieved Cindy.

      We cannot conclude that Cindy has proven as a matter of law, by clear and

convincing evidence, that Robert voluntarily left Eric alone or in the possession of

another without providing adequate support for Eric and remained away for a period

of at least six months. See Tex. Fam. Code Ann. 161.001(b)(1)(C); In re A.L.D.H.,

373 S.W.3d at 192. Further, reviewing the same evidence, even in a neutral light,

yields that same result on the issue of factual sufficiency of the evidence.

Accordingly, because we have found that the evidence did not prove as a matter of

law the statutory ground for termination of Robert’s parental rights under section

161.001(b)(1)(C) and the evidence at trial would not necessarily lead the factfinder




                                         14
to form a firm belief or conviction that Robert committed the predicate ground of

section 161.001(b)(1)(C), we overrule issues one and two.

                                 Best Interest of the Child

      In issue three, Cindy argues that the trial court abused its discretion in finding

that termination of Robert’s parental rights was not in Eric’s best interest. Cindy

argues that the trial court abused its discretion when it found, without addressing any

of the individual Holley factors, that the positive effects of termination was not

sufficient to overcome the presumption that preservation of the parent-child

relationship was in the best interest of the child. According to Cindy, each of the

“Holley factors” weighs in favor of the conclusion that termination of Robert’s

parental rights was in Eric’s best interest because Eric had been living with Cindy

and David for five years and had a good relationship with them living in a stable

home, Eric had no relationship with Robert and would not even recognize him,

Robert had only been involved in Eric’s life sporadically and provided inconsistent

support, Robert suffered from personal issues and his lack of effort in contacting and

visiting with Eric showed deficiencies in his parental ability, Eric refers to David as

his father and David wants to adopt Eric, and Robert has no plans for Eric and has

not been involved in his life.

      Even so, the trial court heard Robert’s testimony that he wanted to be a part

of his son’s life and did not want the trial court to terminate his parental rights. The

                                            15
trial court heard Robert’s testimony that from the time of the 2015 order until his

deployment in 2017, he saw Eric about twenty times. The trial court also heard

Robert’s testimony that Cindy was not cooperative in allowing him to see Eric from

2017 until the time of trial.

      As an appellate court, we cannot reweigh the evidence and alter the trial

court’s credibility determinations. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005).

We conclude that Cindy has failed to prove as a matter of law, by clear and

convincing evidence, that termination of Robert’s parental rights is in Eric’s best

interest. See In re A.L.D.H., 373 S.W.3d at 192. We reach the same conclusion

reviewing the same evidence in a neutral light. The evidence that the trial court heard

on the issue of the best interest of the child was contested and the factfinder is

responsible to resolve conflicts in the testimony and pass upon the credibility of the

witnesses. See id. at 194. The evidence did not prove as a matter of law that

termination of the parent-child relationship was in the best interest of the child and

the evidence at trial would not necessarily lead the factfinder to form a firm belief

or conviction that termination is in the best interest of the child. See In re J.L., 163

S.W.3d at 84. We overrule issue three.

      Having overruled Appellant’s issues, we affirm the trial court’s judgment.




                                          16
      AFFIRMED.


                                                _________________________
                                                    LEANNE JOHNSON
                                                          Justice

Submitted on September 9, 2021
Opinion Delivered February 3, 2022

Before Golemon, C.J., Kreger and Johnson, JJ.




                                      17